SEYMOUR, Justice. This appeal differs from the appeal in the case of New Jersey Zinc Co. v. Local 890 of International Union, etc., 57 N.M. 617, 261 P.2d 648, in no substantial particular. This Court’s opinion in the latter case was this day filed. The contempt decree here involved, differing only in the allegedly contemptuous acts, in the amount of fines, and in the individuals involved, and the issues of law being identical and being decided in this earlier opinion, the contempt decree of March 10, 1952, the subject of this appeal, is vacated and set aside without prejudice, however, to the court’s right to act on any criminal contempt which may have been committed, and without prejudice to appel-lee’s right to proceed against the appellants in a court of competent jurisdiction for damages allegedly sustained by appellee as a result of appellants’ actions. It is so ordered. SADLER, C. J., and McGHEE, COMPTON and LUJAN, JJ., concur.